U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 October 14, 2011 FILED VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”), the Trust hereby submits Post-Effective Amendment No. 421 to the Trust’s Registration Statement for the purpose of adding a new series: the Brown Advisory Equity Income Fund. Pursuant to Rule 485(a)(2), the Trust anticipates that this filing will be effective seventy-five (75) days after filing or as soon as possible thereafter.At or before that time, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this registration statement.The purpose of that filing will be to update any missing information and/or file updated exhibits to the Registration Statement. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine Richards, Esq. Secretary of the Trust Enclosures
